ACCEPTED
                                                                                      03-14-00585-CR
                                                                                              5409200
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                5/25/2015 10:34:14 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                 IN THE THIRD COURT OF APPEALS
                     FOR THE STATE OF TEXAS
                                                                    FILED IN
                                                             3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
LEVARDO CANTOS                                               5/26/2015 12:00:00 AM
                                                                 JEFFREY D. KYLE
V.                                                 NO.   3-14-00585-CRClerk


THE STATE OF TEXAS


                 APPELLANT’S THIRD MOTION FOR
                EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

      COMES NOW, Leovardo Cantos, by and through his attorney of

record, Linda Icenhauer-Ramirez, and files this his Third Motion for

Extension of Time to Brief and in support thereof, would show the Court the

following:

                                     I.

      That the above-styled and numbered cause is styled The State of

Texas v. Levardo Cantos, Cause Number 13-2081-K277 in the 277th

Judicial District Court of Travis County, Texas. Appellant was sentenced on

August 11, 2014.

                                     II.

      Appellant was convicted of the offense of aggravated assault with

serious bodily injury and punishment was assessed at fifteen (15) years.
                                     III.

      Appellant’s motion for new trial was filed on September 10, 2014.

Notice of appeal was filed on September 10, 2014. The reporter’s record

was filed on January 15, 2015, and the clerk’s record was filed on January

15, 2015. The exhibits were filed on January 23, 2015. The due date for the

brief is Tuesday, May 26, 2015.

                                     IV.

      This is Appellant’s third motion for extension of time to file his brief.

Appellant respectfully requests a forty-five day extension of time to file the

brief, which would make such brief due on Friday, July 10, 2015.

                                     V.

      The undersigned attorney has begun work on this case but has been

unable to complete the brief due to necessary work needed to be completed

on several other appeal cases and due to her busy schedule in both the

district and county courts of Travis, Williamson and Hays Counties. Today

she completed and filed briefs in the cases of Troy Luther Williams v. State

of Texas, Cause Nos. 03-14-00228-CR and 03-14-00229-CR. In addition

she is in the process of preparing petitions for discretionary review in the

cases of Rodolfo Cisneros v. State of Texas, Cause Nos. 03-13-00206-CR,

03-13-00207-CR, 03-13-00208-CR, 03-13-00209-CR, all of which are due
next week.    She asks that this extension be granted so that she may

effectively represent Appellant and so that justice may be done in this case.

                                       Respectfully Submitted

                                       /s/ Linda Icenhauer-Ramirez
                                       LINDA ICENHAUER-RAMIREZ
                                       Attorney at Law
                                       1103 Nueces
                                       Austin, Texas 78701
                                       (512) 477-7991
                                       FAX #: (512) 477-3580
                                       SBN: 10382944
                                       EMAIL: ljir@aol.com

                                       ATTORNEY FOR APPELLANT

                   CERTIFICATE OF COMPLIANCE

      I hereby certify that this motion was computer generated and contains

470 words, as calculated by the word count function on my computer.

                                       /s/ Linda Icenhauer-Ramirez
                                       LINDA ICENHAUER-RAMIREZ


                      CERTIFICATE OF SERVICE

      I, Linda Icenhauer-Ramirez, hereby certify that a true and correct

copy of the foregoing Appellant’s Third Motion for Extension of Time to

Brief was served by e-file to John Prezas of the Williamson County District

Attorney's Office on this the 25th day of May, 2015.

                                       /s/ Linda Icenhauer-Ramirez
                                       LINDA ICENHAUER-RAMIREZ